Title: To Thomas Jefferson from George Slaughter, 18 April 1781
From: Slaughter, George
To: Jefferson, Thomas



Sir
Louisville 18th April 1781

Inclos’d you will recieve sundry Letters and Copys for your perusal, a Copy of the proceedings of the Commissioners against the Commissaries wou’d also been sent but on my application to Colo. John Floyd by Letter I did not recieve it for what reasons I am at a loss to determine he promising Verbally to wait on me yesterday. The Savages have been very troublesome this Spring; almost every other day we have accounts of some one being either kill’d or Captured; upwards of 40 Men, Women and Children have fallen a prey to them within the County of Jefferson in the course of 2 Months past and we have not had the satisfaction of getting but one of there Scalps.

We are here without money, Clothing, or any thing else scarsely to subsist on. By the fault of the Commissaries, Hunters or I cannot tell who upwards of One hundred and Thirty Th[ousan]d weight of meat was intirely spoiled and lost.
As to the charge laid against Capt. James Francis Moore, being misinformd it coud not be proven; I therefore think he ought to be honourably acquited. As to the farther tryal I could by no means procure the Witnesses, Joseph Lindsay of Lexington and Mr. [Richard] Masterson of Boonsburg living 120 Miles from the place appointed and but four days allow’d me to summon them which you will observe by the enclosed Letters. You’ll be kind enough to furnish Lieutenant Saunders with money and Clothing to whom I refer you to for farther Particulars and am Your Excellencys Mo Obt Hum Servant,

George Slaughter Commdt


P S The Commissioners did not think themselves authorised to set on the tryal concerning the meat.
The Indians while at this place has behaved so as to give the greatest satisfaction to the inhabitants as well as Yrs. as before,
G:S:

